ALLOWABILITY NOTICE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claim 30 requires a first SS block position parameter including a first and second bitmap, wherein the inclusion of the first bitmap in the parameter is based on a first frequency resource satisfying a threshold frequency. Further a third bitmap is included in a second SS block position parameter based on a second frequency resource not satisfying the threshold frequency.
The independent claim 36 requires the features of the first SS block position parameter as discussed above and additionally requires a second SS block position parameter comprising only one bit map based on based on a second frequency resource not satisfying the threshold frequency.
The below identifies the closest prior art and how the art is different from the claimed invention:
YUM - US20210099267 teaches include a first and second bit map (two bitmaps) of resource configuration information but does not teach a condition on included either bitmap based on a frequency resource satisfying (or not satisfying) a threshold.
KO_110 teaches determining a second frequency resource associated with a second wireless device; and determining, based on the second frequency resource not satisfying the threshold frequency, to omit a first bitmap from a second parameter as discussed in previous actions <para. 0222-0223>. However KO_110 does not teach that the second parameter only includes one bitmap based on the based on a second frequency resource not satisfying the threshold frequency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendments was given by the applicant’s representative in an interview corresponding to an interview summary submitted concurrently herein.
1-29.	(Cancelled). 

30.	(Previously Amended) A method comprising:
	transmitting, by a base station, first system information comprising a first synchronization signal (SS) block position parameter associated with a first frequency resource, 
	wherein the first SS block position parameter comprises:
a first bitmap indicating a plurality of groups in which at least one SS block is transmitted, 
wherein based on the first frequency resource satisfying a threshold frequency, the first SS block position parameter comprises the first bitmap; and
a second bitmap indicating one or more first positions of one or more first transmission SS blocks in each of the plurality of groups;
	transmitting, based on the one or more first positions, the one or more first transmission SS blocks; 
transmitting second system information comprising a second SS block position parameter associated with a second frequency resource, 
	wherein the second SS block position parameter comprises:

	wherein based on the second frequency resource not satisfying the threshold frequency, the second SS block position parameter does not comprise a bitmap associated with a plurality of groups in which at least one SS block is transmitted; and
	transmitting, based on the one or more second positions, the one or more second transmission SS blocks. 

31.	(Currently Amended) The method of claim 30, further comprising:
	determining, based on the second frequency resource not satisfying the threshold frequency, to omit, from the second SS block position parameter, the bitmap associated with [[a]]the plurality of groups in which at least one SS block is transmitted. 

32.	(Previously Amended) The method of claim 30, further comprising:
	transmitting, to a wireless device, information of one or more frequency resources that indicates one or more frequency bands to be used by the wireless device. 

33.	(Previously Amended) The method of claim 30, 
	wherein the one or more first positions indicated by the second bitmap corresponds to a time domain position of the one or more first transmission SS blocks in each of the plurality of groups. 

34. 	(Previously Presented) The method of claim 30, 
	wherein a size of the second bitmap corresponds to 8 bits, and 
	wherein the second bitmap indicates a transmission of up to eight SS blocks within a single group of an SS burst set. 

35. 	(Previously Presented) The method of claim 30, 
	wherein a size of the first bitmap corresponds to 8 bits, and 
	wherein the first bitmap indicates presence of up to eight groups within an SS burst set. 


Currently Amended) A method comprising:
	determining, by a base station, a plurality of frequency resources for synchronization signal (SS) block transmission;
	determining, based on a first frequency resource of the plurality of frequency resources satisfying a threshold frequency, to include a first bitmap and a second bitmap in a first SS block position parameter;
	transmitting, based on the determining to include the first bitmap and the second bitmap in the first SS block position parameter, first system information comprising the first SS block position parameter comprising:
the first bitmap, wherein, the first bitmap indicates a plurality of groups in which at least one SS block is transmitted; and
the second bitmap, wherein the second bitmap indicates one or more first positions of one or more first transmission SS blocks in each of the plurality of groups; and
	transmitting, based on the one or more first positions, the one or more first transmission SS blocks;
	determining, based on a second frequency resource of the plurality of frequency resources not satisfying the threshold frequency, to include only one bitmap in a second SS block position parameter;
	transmitting, based on the determining to include the one bitmap in the second SS block position parameter, second system information comprising the second SS block position parameter comprising:
the one bitmap, wherein the one bitmap indicates one or more second positions of one or more second transmission SS blocks; and
	transmitting, based on the one or more second positions, the one or more second transmission SS blocks. 

37.	(Previously Amended) The method of claim 36, 


38.	(Previously Amended) The method of claim 36, further comprising:
	transmitting, to a wireless device, information of one or more frequency resources that indicates one or more frequency bands to be used by the wireless device. 

39.	(Previously Amended) The method of claim 36, 
	wherein the one or more first positions indicated by the second bitmap corresponds to a time domain position of the one or more first transmission SS blocks in each of the plurality of groups. 

40. 	(Previously Presented) The method of claim 36, 
	wherein a size of the second bitmap corresponds to 8 bits, and 
	wherein the second bitmap indicates a transmission of up to eight SS blocks within a single group of an SS burst set. 

41. 	(Previously Presented) The method of claim 36, 
	wherein a size of the first bitmap corresponds to 8 bits, and 
	wherein the first bitmap indicates presence of up to eight groups within an SS burst set. 

42.	(Previously Amended) The method of claim 36, further comprising:
	determining, based on a predefined bit value for the first bitmap, a position of at least one group of the plurality of groups within an SS burst set; and
	determining, based on a predefined bit value for the second bitmap, a position of one or more transmission SS blocks in each of the plurality of groups. 

43.	(Previously Amended) The method of claim 36, further comprising:


44.	(Previously Presented) The method of claim 36, 
	wherein a size of the one bitmap in the second SS block position parameter corresponds to 8 bits, and 
	wherein the one bitmap in the second SS block position parameter indicates a transmission of up to eight SS blocks within an SS burst set. 

45.	(Previously Presented) The method of claim 36, 
	wherein a size of the first bitmap and a size of the second bitmap are the same. 

46.	(Previously Presented) The method of claim 36, 
	wherein a size of the first bitmap, a size of the second bitmap, and a size of the one bitmap are the same, and 
	wherein the first system information is Remaining Minimum System Information (RMSI). 

47.	(Previously Presented) The method of claim 30, 
	wherein a size of the third bitmap corresponds to 8 bits, and 
	wherein the third bitmap indicates a transmission of up to eight SS blocks within an SS burst set. 

48.	(Previously Presented) The method of claim 30, 
	wherein a size of the first bitmap and a size of the second bitmap are the same. 

49.	(Previously Presented) The method of claim 30, 
	wherein a size of the first bitmap, a size of the second bitmap, and a size of the third bitmap are the same, and 
	wherein the first system information is Remaining Minimum System Information (RMSI). 

50.	(Previously Presented) The method of claim 30, further comprising:
	determining, based on the first frequency resource satisfying the threshold frequency, to include, in the first SS block position parameter, the first bitmap and the second bitmap. 

Relevant Cited References
US20210099267

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415